Title: Inventory of Furniture in the Governor’s Palace, 16 June 1779
From: Unknown
To: 


An Inventory of household furniture in the palace taken the 16h. June 1779


1
blue &
white
China
Tureen


6
Do.
Do.
Do.
Dishes


11
red & white
Do.
Do.


13
blue & white
Do.
Plates


28
red & white
Do.
Do.


1 china Teapot creampot & 3 Sausors
1 large red & white china Bowl
2 blue & white butter Boats
1 Queens china Dish. 1 Do. Tureen
6 delf Coffee Cups 6 delf plates & 1 water bottle
1 Glass Salver 13 wine glasses 11 Cyder Do.
4 Glass Quart Decanters
1 Japan bread Basket plate basket
1  Do. plate warmer
2 pr. french plate candle sticks 1 do. Snuffer stand.
1 pr. Silver Salts
2 small Mahogany Waiters
1 small floor Cloth
1 Walnut writing desk
½ Doz Mahogany Chairs hair bottoms

  
    10 Do. leatherBottoms
  
  
    1 Doz HairDo.
  

3 Mahogany four feet dining tables
1 marble Sideboard. 16 Scripture prints


2 Doz
Mahogany
Chairs hair bottoms


2
Do.
Elbow




4
Mahogany
& 2 Walnut 4 foot dining tables


18
Do.
Chairs & 2 Elbow with hair bottoms


2
Do.
pembrook Tables 2 Walnut chairs


1 Looking glass gilt frame
1 Chimney Glass
12 prints 8 old fashioned mahogany Chairs
1 large oval Walnut Table. 1 Walnut desk
1 Mahogany Tea table. 9 old fashioned mahogany Ch[airs]
1 Elbow Do.
1 wash bason stand 1 mahogany Chest-draws

1 Mahogany dressing Table. 6 Do. Chairs
5 Do. old fashioned Chairs
1 large old fashioned looking Glass
12 mahogany chairs. 6 Elbow Chairs covered wh. crimson damask
1 mahogany Card table
1 mahogany pembroke. 1 Do. Tea Table
1 Large looking Glass gilt frame
1 Japan Tea Kitchen
7 Walnut Chairs
1 4 foot Walnut Table
1 pair hand Irons & 1 poker


12
mahogany
Chairs check bottoms & 1 Elbow Do.


1
Do.
Chest-Draws



1 wash bason stand
1 looking Glass. 2 mahogany Book Cases
1 Chimney Glass. guilt fram
10 Globe Lamps
4 Beds 4 bolsters & 2 pillows
4 Bedsteads 1 sett green worsted bed Curtains wanting vallons, top and head-piece
6 Leather water Buckets. 9 Lamps
1 pr. racks. 1 hand Iron 1 Spit
5 prints
1 four foot Walnut Table

Signed wm. goodson
h harwood
June 16. 79.

